 


113 HRES 714 EH: A resolution reaffirming the strong support of the United States Government for the peaceful and collaborative resolution of maritime and jurisdictional disputes in the South China Sea and the East China Sea as provided for by universally recognized principles of international law, and reaffirming the vital interest of the United States in freedom of navigation and other internationally lawful uses of sea and airspace in the Asia-Pacific region.
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 714 
In the House of Representatives, U. S.,

December 3, 2014
 
RESOLUTION 
A resolution reaffirming the strong support of the United States Government for the peaceful and collaborative resolution of maritime and jurisdictional disputes in the South China Sea and the East China Sea as provided for by universally recognized principles of international law, and reaffirming the vital interest of the United States in freedom of navigation and other internationally lawful uses of sea and airspace in the Asia-Pacific region. 
 
 
Whereas the maritime domains of the Asia-Pacific region, which include both the sea and airspace above the domains, are critical to the region’s prosperity, stability, and security, including global commerce; 
Whereas the maritime domain in the Asia-Pacific region between the Pacific and Indian Oceans includes critical sea lines of commerce and communication; 
Whereas China, Vietnam, the Philippines, Taiwan, Malaysia, and Brunei have disputed territorial claims over the Spratly Islands, and China, Taiwan, and Vietnam have disputed territorial claims over the Paracel Islands; 
Whereas, although the United States Government is not a claimant in maritime disputes in either the East China or South China Seas, the United States has an interest in the peaceful diplomatic resolution of disputed claims in accordance with international law, in freedom of navigation and overflight, and in the free-flow of commerce free of coercion, intimidation, or the use of force; 
Whereas in 2002, the Association of Southeast Asian Nations (ASEAN) and China agreed to the Declaration on the Conduct of Parties in the South China Sea, and committed to developing an effective Code of Conduct; 
Whereas that declaration committed all parties to those territorial disputes to reaffirm their respect for and commitment to the freedom of navigation in and over flight above the South China Sea as provided for by the universally recognized principles of international law, and to resolve their territorial and jurisdictional disputes by peaceful means, without resorting to the threat or use of force; 
Whereas since that time, tensions over the disputed maritime and territorial areas have increased; 
Whereas on September 2010, tensions escalated in the East China Sea near the Senkaku (Diaoyutai) Islands, a territory under the legal administration of Japan, when a Chinese fishing vessel deliberately rammed Japanese Coast Guard patrol boats; 
Whereas on February 25, 2011, a frigate from the People’s Liberation Army Navy (PLAN) fired shots at three fishing boats from the Philippines; 
Whereas on March 2, 2011, the Government of the Philippines reported that two patrol boats from China attempted to ram one of its surveillance ships; 
Whereas on May 26, 2011, a maritime security vessel from China cut the cables of an exploration ship from Vietnam, the Binh Minh, in the South China Sea in waters near Cam Ranh Bay in the exclusive economic zone of Vietnam; 
Whereas on May 31, 2011, three Chinese military vessels used guns to threaten the crews of four Vietnamese fishing boats while they were fishing in the waters of the Spratly Islands; 
Whereas on June 9, 2011, three vessels from China, including one fishing vessel and two maritime security vessels, ran into and disabled the cables of another exploration ship from Vietnam, the Viking 2, in the exclusive economic zone of Vietnam; 
Whereas on July 22, 2011, an Indian naval vessel, sailing about 45 nautical miles off the coast of Vietnam, was warned by a Chinese naval vessel that it was allegedly violating Chinese territorial waters; 
Whereas in April 2012, tensions escalated between the Philippines and China following a standoff over the Scarborough Shoal; 
Whereas in June 2012, Vietnam passed a Maritime law that claimed sovereignty and jurisdiction over the Paracel and Spratly Islands;  
Whereas in June 2012, China’s cabinet, the State Council, approved the establishment of the city of Sansha to oversee the areas claimed by China in the South China Sea; 
Whereas in July 2012, Chinese military authorities announced that they had established a corresponding People’s Liberation Army garrison in Sansha, in the new prefecture; 
Whereas on June 23, 2012, the China National Offshore Oil Corporation invited bids for oil exploration in areas within 200 nautical miles of the continental shelf and within the exclusive economic zone of Vietnam; 
Whereas in January 2013, a Chinese naval ship allegedly fixed its weapons-targeting radar on Japanese vessels in the vicinity of the Senkaku islands in the East China Sea, and, on April 23, 2013, eight Chinese marine surveillance ships entered the 12-nautical-mile territorial zone off the Senkaku Islands, further escalating regional tensions; 
Whereas on May 9, 2013, a fatal shooting incident occurred in which shots fired from a Philippine Coast Guard patrol boat resulted in the death of a Taiwanese fisherman; 
Whereas on May 1, 2014, China’s state-owned energy company, CNOOC, anchored its deepwater drilling rig Hai Yang Shi You 981 (HD–981) in Vietnamese waters and deployed over 80 vessels, including seven military vessels, to support its provocative actions and attempt to change the status quo by force; 
Whereas Chinese vessels accompanying Hai Yang Shi You 981 (HD–981) intimidated Vietnamese Coast Guard ships in violation of the Convention on the International Regulations for Preventing Collisions at Sea, ramming multiple Vietnamese vessels, and using helicopters and water cannons to obstruct others; 
Whereas on May 5, 2014, vessels from the Maritime Safety Administration of China (MSAC) established an exclusion zone with a radius of three nautical miles around Hai Yang Shi You 981 (HD–981); 
Whereas China’s actions in support of the Hai Yang Shi You 981 (HD–981) drilling activity constitute a unilateral attempt to change the status quo by force; 
Whereas claimants have participated in land reclamation and building up of land features, and whereas such activities have raised tensions among the claimants; 
Whereas, without prior consultations with the United States, Japan, the Republic of Korea or other nations of the Asia-Pacific region, China declared an Air Defense Identification Zone (ADIZ) over the East China Sea on November 23, 2013; 
Whereas China announced that all aircraft, even if they do not intend to enter the ADIZ airspace, would have to submit flight plans, maintain radio contact, and follow directions from the Chinese Ministry of National Defense; 
Whereas the “rules of engagement” declared by China, which at one time included the threat of emergency defensive measures, are in violation of the concept of due regard for the safety of civil aviation under the Chicago Convention of the International Civil Aviation Organization and thereby are a departure from accepted practice; 
Whereas China’s declaration of an ADIZ over the East China Sea has contributed to increased uncertainty and unsafe conditions in the maritime region in East Asia and the broader Asia-Pacific region; 
Whereas freedom of navigation and other lawful uses of sea and airspace in the Asia-Pacific region are embodied in international law, not granted by certain states to others; 
Whereas the United States Government expressed profound concerns with China’s unilateral, provocative, dangerous, and destabilizing declaration of such a zone, including the potential for misunderstandings and miscalculations by aircraft operating lawfully in international airspace; 
Whereas China’s declaration of an ADIZ in the East China Sea will not alter how the United States Government conducts operations in the region or the unwavering United States commitment to peace, security and stability in the Asia-Pacific region; 
Whereas other governments in the Asia-Pacific region, including the Governments of Japan, Korea, Philippines, Australia and Indonesia have expressed deep concern about China’s declaration of such a zone, regarding it as an effort to unduly infringe upon the freedom of flight in international airspace and to change the status quo that could escalate tensions and potentially cause unintentional consequences in the East China Sea; 
Whereas the United States Government does not support unilateral actions taken by any claimant seeking to change the status quo through the use of coercion, intimidation, or military force; 
Whereas the United States Government is deeply concerned about unilateral actions taken by any state to prevent any other state from exercising its sovereign rights to the resources of the exclusive economic zone (EEZ) and continental shelf by making claims to those areas that have no apparent basis in international law; declarations of administrative and military districts in contested areas in the South and East China Seas; and the imposition of new fishing regulations covering disputed areas, which have raised tensions in the region; 
Whereas international law is important to safeguard the rights and freedoms of all states in the Asia-Pacific region; 
Whereas China and Vietnam have undertaken discussions to reduce tensions between their navies;  
Whereas in November 2014, the United States and China signed a non-binding memorandum of understanding (MOU) on rules of behavior for safety of air and maritime encounters; 
Whereas the MOU currently addresses only maritime behaviors and both sides have agreed to complete an additional annex on air-to-air encounters in 2015; 
Whereas the United States welcomes the agreement by Japan and China, in advance of their bilateral meeting in November 2014, to reduce tensions over disputed islands in the East China Sea and to gradually resume political, diplomatic and security dialogues; and 
Whereas a peaceful and prosperous China, which acts as a responsible international stakeholder and which respects international laws, standards, and institutions, will enhance security and peace in the Asia-Pacific region: Now, therefore, be it 
 
That the House of Representatives— 
(1)reaffirms the strong support of the United States for the peaceful resolution of maritime territorial disputes in the South China Sea and the East China Sea and pledges continued efforts to facilitate a collaborative, peaceful process to resolve these disputes;  
(2)reaffirms the strong support for freedom of navigation and over flight and condemns coercive and threatening actions or the use of force to impede these freedoms in international maritime domains and airspace by military or civilian vessels, to alter the status quo or to destabilize the Asia-Pacific region;  
(3)does not recognize the East China Sea Air Defense Identification Zone (ADIZ) declared by China, which is contrary to freedom of overflight in international airspace, and calls on China to refrain from taking similar provocative actions elsewhere in the Asia-Pacific region, including in the South China Sea;  
(4)urges the Association of Southeast Asian Nations (ASEAN), all United States allies and partners, and all claimants to amiably and fairly resolve these outstanding disputes, including through the conclusion of a Code of Conduct for the South China Sea; 
(5)urges the conclusion of the annex to the non-binding memorandum of understanding (MOU) between the United States and China on “rules of behavior for safety of air and maritime encounters” addressing air-to-air encounters in 2015; 
(6)supports the continuation of operations by the United States to support freedom of navigation in international waters and air space in the South China Sea and the East China Sea; and 
(7)encourages the continuation of efforts by the United States Government to strengthen partnerships in the region to build capacity for maritime domain awareness in support of freedom of navigation, maintenance of peace and stability, and respect for universally recognized principles of international law. 
 
Karen L. Haas,Clerk.
